OPINION
On September 29, 1998, Michael J. Guthrie, a juvenile, shot and killed his neighbor, Tammy Offhaus. Mr. Guthrie was subsequently convicted on January 7, 1999 for the crimes of aggravated murder and abuse of a corpse. On April 29, 1999, appellant, David J. Offhaus, as Administrator of the Estate of Tammy D. Offhaus, filed a complaint for wrongful death against Mr. Guthrie, his mother, Florence Hutman, and his stepfather, Michael Hutman (hereinafter "Hutmans"). The complaint alleged the Hutmans were liable in damages under R.C. 3109.10 and the doctrines of negligent supervision and negligent entrustment. At the time of the murder, the Hutmans had a homeowner's policy issued by appellee, Cincinnati Insurance Company. The Hutmans sought coverage under the policy for the case filed against them. On June 30, 2000, appellee filed a declaratory judgment action to determine its obligations to the Hutmans. On December 17, 1999, appellee filed a motion for summary judgment. By judgment entry filed February 3, 2000, the trial court granted said motion, finding appellee had no duty to defend and indemnify the Hutmans in the underlying case. Appellant filed an appeal and this matter is now before this court for consideration. Assignment of error is as follows:
    I THE TRIAL COURT ERRED IN GRANTING CINCINNATI INSURANCE COMPANY'S MOTION FOR SUMMARY JUDGMENT FILED IN THE CONSOLIDATED DECLARATORY JUDGMENT ACTION BECAUSE THERE ARE GENUINE ISSUES OF MATERIAL FACT IN DISPUTE AND CINCINNATI INSURANCE COMPANY, AS THE MOVING PARTY, IS NOT ENTITLED TO JUDGMENT AS A MATTER OF LAW.
                                    I
Appellant claims the trial court erred in granting summary judgment to appellee. We disagree. Summary judgment motions are to be resolved in light of the dictates of Civ.R. 56. Said rule was reaffirmed by the Supreme Court of Ohio in State ex rel. Zimmerman v. Tompkins (1996), 75 Ohio St. 3d 447, 448: Civ.R. 56(C) provides that before summary judgment may be granted, it must be determined that (1) no genuine issue as to any material fact remains to be litigated, (2) the moving party is entitled to judgment as a matter of law, and (3) it appears from the evidence that reasonable minds can come to but one conclusion, and viewing such evidence most strongly in favor of the nonmoving *Page 92 
party, that conclusion is adverse to the party against whom the motion for summary judgment is made. State ex rel. Parsons v. Fleming (1994),68 Ohio St. 3d 509, 511, 628 N.E.2d 1377, 1379, citing Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317, 327, 4 O.O.3d 466, 472, 364 N.E.2d 267, 274.
As an appellate court reviewing summary judgment motions, we must stand in the shoes of the trial court and review summary judgments on the same standard and evidence as the trial court. Smiddy v. The Wedding Party, Inc. (1987), 30 Ohio St. 3d 35. Specifically, appellant claims the trial court erred in holding there was no "occurrence" under the policy from which appellee had a duty to defend. The policy sub judice, attached to appellee's motion for summary judgment, provides for coverage for an "occurrence." "Occurrence" is defined in the policy under "Definitions" at paragraph 5 as follows: `occurrence' means an accident, including continuous or repeated exposure to substantially the same general harmful conditions, which results, during the policy period, in:
a. bodily injury,
b. property damage,
c. personal injury.
Under the Civ.R. 56 standard, we are required to construe the facts in a light most favorable to the non-moving party (appellant herein). Appellee concedes only to the facts that "Michael Guthrie took a .357 magnum across the street from his home and murdered Tammy Offhaus. He subsequently has sex with the body. He has pled guilty to these crimes and admitted to committing them in open court." See, Appellee's December 17, 1999 Motion for Summary Judgment at 5. Appellant avers in his complaint that the Hutmans gave Mr. Guthrie access to the gun box where the .357 magnum was stored, were aware that Mr. Guthrie routinely carried the gun and were aware that Mr. Guthrie was not welcome in the Offhaus home. See, Complaint filed April 29, 1999 at paragraphs 8-12. Under the causes of action, appellant claimed Mr. Guthrie committed an intentional tort and the Hutmans are liable under R.C. 3109.10 and the doctrines of negligent supervision and negligent entrustment. In support of the averments in the complaint, appellant filed all of the public records from the criminal investigation regarding the murder. Said records were obtained via the Ohio Public Records Act and were filed with an accompanying affidavit of the Ashland County Prosecuting Attorney, Robert P. DeSanto. Within these records are two statements made to law enforcement officers which appellant argues contain operative facts. One statement was made by Mr. Guthrie wherein he acknowledges he removed the .357 magnum from its storage *Page 93 
area within his house, loaded the weapon, went to the Offhaus house and fired the weapon resulting in Mrs. Offhaus's death. See, File Memo of Ramona Francesconi Rogers, Chief Assistant Prosecuting Attorney, dated October 7, 1998 at 4-5. We note this statement falls within the hearsay exception of a statement made against penal interest. See, Evid.R. 804(B)(3).
The second statement was made by the Hutmans. Mr. Hutman stated the .357 magnum was kept locked in a gun lock safe and that Mr. Guthrie had one of three keys to the said safe. See, Memorandum dated September 30, 1998. The Hutmans both acknowledged that Mr. Guthrie was not a novice with guns and had used the .357 magnum in the past to target shoot. Id. During the making of this statement, the Hutmans were clearly aware that Mr. Guthrie was a suspect in the case. Although it may be subject to argument, it can be surmised that the Hutmans, as Mr. Guthrie's mother and step-father, were aware their statement was against their penal interest for the purposes of the summary judgment motion. Upon review, we conclude operable facts of evidentiary value as to the negligent supervision and negligent entrustment claims are in the record. Appellant argues the "occurrence" sub judice is the negligent supervision claim and the negligent entrustment claim, not the acts of murder and sexual abuse of a corpse. Appellee on the other hand argues said claims are not separate acts or "occurrences" separate and apart from the criminal acts. In Huston v. Konieczny (1990), 52 Ohio St. 3d 214, 217, the Supreme Court of Ohio held a parent can be held liable for the acts of a child: At common law, a parent is not ordinarily liable for damages caused by a child's wrongful conduct. Elms v. Flick (1919), 100 Ohio St. 186,126 N.E. 66, paragraph four of the syllabus; Prosser  Keeton, Law of Torts (5 Ed. 1984), Section 123. However, liability can attach when the injury committed by the child is the foreseeable consequence of a parent's negligent act. Kuhns v. Brugger (Pa. 1957), 135 A.2d 395,404, fn. 14. In those circumstances, liability arises from the conduct of the parent. Bankert v. Threshermen's Mut. Ins. Co. (Wis. 1983), 329 N.W.2d 150, 153. Applying these principles, courts have held parents liable for the acts of their children in several ways which are relevant to the issue here.
Parents may incur liability when they negligently entrust their child with an instrumentality (such as a gun or car) which, because of the child's immaturity or lack of experience, may become a source of danger to others. See, e.g., Davis v. Mack (C.P. 1939), 29 Ohio Law. Abs. 210, 15 O.O.4, and Bankert, supra.
The matter sub judice is not about liability but coverage under a homeowner's policy. We find the Supreme Court of Ohio's dicta in Cuervo v. Cincinnati Ins. *Page 94 
Co. (1996), 76 Ohio St. 3d 41, 44, to be controlling on this issue: Similarly, the damages for which the Cuervos seek compensation flow from Peter's intentional acts of sexual molestation of a minor. Thus, and on this record, the obligation of Cincinnati to pay the judgment entered against his father, Stephen, is precluded as well. See Gearing, at paragraph two of the syllabus. See, also, Taryn v. Joshua (1993),178 Wis. 2d 719, 505 N.W.2d 418; Northwest G.F. Mut. Ins. Co. v. Norgard (N.D. 1994), 518 N.W.2d 179, 184; Farmers Ins. Co. of Washington v. Hembree (1989), 54 Wash. App. 195, 773 P.2d 105. We are further persuaded to adopt the Cuervo conclusion by comparing the facts sub judice to a similar case from the Sixth District Court of Appeals, Noftz v. Ernsberger (1998), 125 Ohio App. 3d 376, 382, wherein the court held "an insurer has no duty to defend or indemnify its insured when the insurer demonstrates that the acts of the insured were intentional." The fact in Noftz and this case are identical. The minors committed intentional acts resulting in harm to their respective victims, the victims sued the minors and their parents and the claims against the parents were in negligence for negligent supervision of the minors. We conclude negligent supervision and negligent entrustment are not "occurrences" separate and apart from the underlying intentional tort but are derivative claims arising out of the intentional acts. Also, said claims are not a "continuous or repeated exposure to substantially the same general harmful conditions" because of the derivative nature of the negligence theories. Upon review, we find the trial court did not err in granting summary judgment to appellee. The sole assignment of error is denied.
The judgment of the Court of Common Pleas of Ashland County, Ohio is hereby affirmed.
  ________________________ FARMER, J. *Page 95